 
EXHIBIT 10.2
 
 
Accelerated Venture Partners, LLC

1840 Gateway Drive, Suite 200
Foster City, CA 94404


December 28, 2011


Accelerated Acquisitions XIII, Inc.
1840 Gateway Drive, Suite 200
Foster City, CA 94404


Re:    Tender of shares for cancellation


Gentlemen:


By this letter, the undersigned tenders for cancellation 3,500,000 of the
5,000,000 shares of common stock par value $0.0001 of Accelerated Acquisitions,
XIII, Inc. (the “Company”) which it holds.  Following the cancellation of such
shares, Accelerated Venture Partners, LLC will hold a total of 1,500,000 of the
Company’s Common Shares.


Sincerely,


ACCELERATED VENTURE PARTNERS, LLC


By:   /s/ Timothy Neher
       Timothy Neher, Managing Member